INVESTOR RELATIONS ESCROW AGREEMENT


This AGREEMENT (the “Agreement”) made as of January 20, 2010 by and between
Weikang Bio-Technology Group Company, Inc., a Nevada corporation (the “Issuer”),
No. 365 Chengde Street, Daowai District, Harbin, Heilongjiang Province, PRC
150020, Anslow & Jaclin, LLP, 195 Route 9 South, 2nd Floor, Manalapan, NJ 07726
(the “Escrow Agent”) and Opus Holdings Three, Ltd. (the “Subscriber
Representative”).


WITNESETH:


WHEREAS, the Issuer is offering to the subscribers on a “best efforts” basis, up
to $5,000,000 of its common stock, $0.0001 par value per share (the “Purchased
Shares”) at a per share purchase price of $1.70 and Series A and Series B common
stock purchase warrants (the “Offering”), in reliance upon an exemption from
securities registration afforded by the provisions of Section 4(2), Section
4(6), Regulation D and/or Regulation S as promulgated by the United States
Securities and Exchange Commission under the Securities Act of 1933, as amended;


WHEREAS, the Issuer proposes to establish an escrow account (the “Escrow
Account”), which shall include One Hundred Fifty Thousand Dollars ($150,000) of
the Offering proceeds from the initial closing to be used for investor relations
fees (the “Escrow Funds”); and the Escrow Agent is willing to establish the
Escrow Account on the terms and subject to the conditions hereinafter set forth;


WHEREAS, the Subscriber Representative has appointed Ryan Cravey as the IR
representative (the “IR Representative”) to act on behalf of the Issuer in
designating the disbursement of the Escrow Funds to an investor relations firm
to be designated by the Subscriber Representative.


NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto hereby agree as follows:


1.           Appointment of Escrow Agent. The Issuer and Subscriber
Representative hereby appoint Anslow & Jaclin, LLP as escrow agent to act in
accordance with the terms and conditions set forth in this Agreement, and the
Escrow Agent hereby accepts such appointment and agrees to establish the Bank
Account on the terms and subject to the conditions hereinafter set forth.


2.           Establishment of the Bank Account. The Escrow Agent shall establish
a non-interest-bearing bank account at the branch of the Bank selected by the
Escrow Agent (heretofore defined as the “Bank Account”). The purpose of the Bank
Account is for (a) the deposit of the Escrow Funds by the Issuer, and (b) the
disbursement of collected funds, all as described herein.


3.           Delivery of the Escrow Funds. The Issuer hereby directs the Escrow
Agent to allocate the Escrow Funds separately from the proceeds of the Offering
at the closing, to be held and disbursed by the Escrow Agent as provided in this
Agreement. The Escrow Funds shall be held by the Escrow Agent in the Bank
Account as follows:

 
 

--------------------------------------------------------------------------------

 


   Bank Address:
Wachovia Bank NA
 
800 West Main Street
 
Freehold, New Jersey 07726
   ABA No.: 031201467
   Account: Anslow & Jaclin LLP Attorney Trust Account
   Account No.: 2000013292968
   Attn: Kristina L. Trauger, Esq.
   Reference: Weikang Bio-Technology Group Company, Inc.



4.           Disbursements from the Bank Account. The Escrow Agent shall hold
the Escrow Funds in accordance with the terms of this Agreement. The Subscriber
Representative will appoint an individual (the “IR Representative”) to designate
the disbursement of the Escrow Funds to an investor relations firm chosen by the
Subscriber Representative. The Escrow Agent shall receive a disbursement
approval form signed by the IR Representative for any disbursements made from
the Escrow Account. If the entire Escrow Funds are not disbursed within two (2)
years from the date hereof, the balance of the Escrow Funds will be returned to
the Issuer.


5.           Duration. This Agreement shall terminate upon the disbursement of
the entire Escrow Funds in accordance with Section 4.


6.           Interpleader. Should any controversy arise among the parties hereto
with respect to this Agreement or with respect to the right to receive the
Escrow Funds, the Escrow Agent shall have the right to consult counsel and/or to
institute an appropriate interpleader action to determine the rights of the
parties. The Escrow Agent is also hereby authorized to institute an appropriate
interpleader action upon receipt of a written letter of direction executed by
the parties so directing Escrow Agent. If the Escrow Agent is directed to
institute an appropriate interpleader action, it shall institute such action not
prior to thirty (30) days after receipt of such letter of direction and not
later than sixty (60) days after such date. Any interpleader action instituted
in accordance with this Section 6 shall be filed in any court of competent
jurisdiction in New York, New York, and the Escrow Funds in dispute shall be
deposited with the court and in such event Escrow Agent shall be relieved of and
discharged from any and all obligations and liabilities under and pursuant to
this Agreement with respect to the Escrow Funds.


7.           Exculpation and Indemnification of Escrow Agent.


7.1           The Escrow Agent is not a party to, and is not bound by or charged
with notice of any agreement out of which this escrow may arise. The Escrow
Agent acts under this Agreement as a depositary only and is not responsible or
liable in any manner whatsoever for the sufficiency, correctness, genuineness or
validity of the subject matter of the escrow, or any part thereof, or for the
form or execution of any notice given by any other party hereunder, or for the
identity or authority of any person executing any such notice. The Escrow Agent
will have no duties or responsibilities other than those expressly set forth
herein. The Escrow Agent will be under no liability to anyone by reason of any
failure on the part of any party hereto (other than the Escrow Agent) or any
maker, endorser or other signatory of any document to perform such person’s or
entity’s obligations hereunder or under any such document. Except for this
Agreement and instructions to the Escrow Agent pursuant to the terms of this
Agreement, the Escrow Agent will not be obligated to recognize any agreement
between or among any or all of the persons or entities referred to herein,
notwithstanding its knowledge thereof.



--------------------------------------------------------------------------------




7.2           The Escrow Agent will not be liable for any action taken or
omitted by it, or any action suffered by it to be taken or omitted, in good
faith and in the exercise of its own best judgment, and may rely conclusively
on, and will be protected in acting upon, any order, notice, demand,
certificate, or opinion or advice of counsel (including counsel chosen by the
Escrow Agent), statement, instrument, report or other paper or document (not
only as to its due execution and the validity and effectiveness of its
provisions, but also as to the truth and acceptability of any information
therein contained) which is reasonably believed by Escrow Agent to be genuine
and to be signed or presented by the proper person or persons. The duties and
responsibilities of the Escrow Agent hereunder shall be determined solely by the
express provisions of this Agreement and no other or further duties or
responsibilities shall be implied, including, but not limited to, any obligation
under or imposed by any laws of the State of New York upon fiduciaries.


7.3           The Escrow Agent will be indemnified and held harmless, jointly
and severally, by the Issuer from and against any expenses, including reasonable
attorneys’ fees and disbursements, damages or losses suffered by the Escrow
Agent in connection with any claim or demand, which, in any way, directly or
indirectly, arises out of or relates to this Agreement or the services of Escrow
Agent hereunder; except, that if the Escrow Agent is guilty of willful
misconduct, fraud or gross negligence under this Agreement, then the Escrow
Agent will bear all losses, damages and expenses arising as a result of such
willful misconduct, fraud or gross negligence. Promptly after the receipt by the
Escrow Agent of notice of any such demand or claim or the commencement of any
action, suit or proceeding relating to such demand or claim, the Escrow Agent
will notify the other parties hereto in writing. For the purposes hereof, the
terms “expense” and “loss” will include all amounts paid or payable to satisfy
any such claim or demand, or in settlement of any such claim, demand, action,
suit or proceeding settled with the express written consent of the parties
hereto, and all costs and expenses, including, but not limited to, reasonable
attorneys’ fees and disbursements, paid or incurred in investigating or
defending against any such claim, demand, action, suit or proceeding. The
provisions of this Section 7 shall survive the termination of this Agreement.


8.           Fees and Expenses. Upon closing of the Offering, the Issuer shall
pay to the Escrow Agent a fee of $2,500 as reimbursement for agreeing to perform
the services set forth in this Agreement. In addition, the Issuer agrees to pay
the Escrow Agent’s costs and expenses including reasonable attorney’s fees in
the event of any dispute or litigation threatened or commenced which requires
the Escrow Agent in its opinion to refer such matter to its attorneys. Escrow
Agent will incur no liability for any delay reasonably required to obtain such
advice of counsel.


9.           Resignation of Escrow Agent. At any time, upon five (5) days’
written notice to the Issuer, the Escrow Agent may resign and be discharged from
its duties as escrow agent hereunder. As soon as practicable after its
resignation, the Escrow Agent will promptly turn over to a successor escrow
agent appointed by the Issuer the Escrow Funds held hereunder upon presentation
of a document appointing the new escrow agent and evidencing its acceptance
thereof. If, by the end of the 5-day period following the giving of notice of
resignation by the Escrow Agent, the Issuer shall have failed to appoint a
successor escrow agent, the Escrow Agent may interplead the Escrow Funds into
the registry of any court having jurisdiction.

 
 

--------------------------------------------------------------------------------

 

10.         Records. The Escrow Agent shall maintain accurate records of all
transactions hereunder. Promptly after the termination of this Agreement or as
may reasonably be requested by the parties hereto from time to time before such
termination, the Escrow Agent shall provide the parties hereto, as the case may
be, with a complete copy of such records, certified by the Escrow Agent to be a
complete and accurate account of all such transactions. The authorized
representatives of each of the parties hereto shall have access to such books
and records at all reasonable times during normal business hours upon reasonable
notice to the Escrow Agent.


11.         Notice. All notices, communications and instructions required or
desired to be given under this Agreement must be in writing and shall be deemed
to be duly given if sent by registered or certified mail, return receipt
requested, or overnight courier to the following addresses:


If to Escrow Agent:


Anslow + Jaclin, LLP
195 Route 9 South, 2nd Floor
Manalapan, NJ 07726
Attention: Kristina L. Trauger, Esq.


If to the Issuer:


Weikang Bio-Technology Group Company, Inc.
No. 365 Chengde Street, Daowei District, Harbin
Heilongjiang province, PRC 150020
Attention: Mr. Yin Wang, Chairman


If to the Subscriber Representative:


Opus Holdings Three, Ltd.
18000 Groeschke Road, Suite F-5
Houston, TX 77084
Attention: Opus Holdings Three Management, LLC
Its General Partner
Douglas B. Shaw, Manager


or to such other address and to the attention of such other person as any of the
above may have furnished to the other parties in writing and delivered in
accordance with the provisions set forth above.


12.         Execution in Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Facsimile execution and
delivery of this Agreement is legal, valid and binding for all purposes.



--------------------------------------------------------------------------------


 
13.         Assignment and Modification. This Agreement and the rights and
obligations hereunder of any of the parties hereto may not be assigned without
the prior written consent of the other parties hereto. Subject to the foregoing,
this Agreement will be binding upon and inure to the benefit of each of the
parties hereto and their respective successors and permitted assigns. No other
person will acquire or have any rights under, or by virtue of, this Agreement.
No portion of the Escrow Funds shall be subject to interference or control by
any creditor of any party hereto, or be subject to being taken or reached by any
legal or equitable process in satisfaction of any debt or other liability of any
such party hereto prior to the disbursement thereof to such party hereto in
accordance with the provisions of this Agreement. This Agreement may be changed
or modified only in writing signed by all of the parties hereto.


14.         Applicable Law. This Agreement shall be governed by and construed
with the laws of the State of New York applicable to contracts made and to be
performed therein. Any litigation concerning the subject matter of this
Agreement shall be exclusively prosecuted in the state or federal courts located
in New York, New York, and all parties consent to the exclusive jurisdiction and
venue of those courts.


15.         Headings. The headings contained in this Agreement are for
convenience of reference only and shall not affect the construction of this
Agreement.


16.         Attorneys’ Fees. If any action at law or in equity, including an
action for declaratory relief, is brought to enforce or interpret the provisions
of this Agreement, the prevailing party shall be entitled to recover reasonable
attorneys’ fees from the other party (unless such other party is the Escrow
Agent), which fees may be set by the court in the trial of such action or may be
enforced in a separate action brought for that purpose, and which fees shall be
in addition to any other relief that may be awarded.


[Signatures to Follow on Next Page]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first above written.



 
ANSLOW & JACLIN, LLP
     
By: 
 /s/ Gregg E. Jaclin    
Name: 
Gregg E. Jaclin     
Title:
Partner
     
WEIKANG BIO-TECHNOLOGY GROUP
 
COMPANY, INC.
       
By: 
     
Name:
     
Title:
           
OPUS HOLDINGS THREE, LTD.
     
By: 
     
Name:
     
Title:
 



 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first above written.



 
ANSLOW & JACLIN, LLP
     
By: 
     
Name:
     
Title:
       
WEIKANG BIO-TECHNOLOGY GROUP
 
COMPANY, INC.
     
By: 
     
Name:
     
Title:
       
OPUS HOLDINGS THREE, LP
     
By: 
/s/ Douglas Shaw and /s/ Trevor Ling     
Name: 
DOUGLAS SHAW AND TREVOR LING,
   
Title:
MANAGERS OF OPUS HOLDINGS THREE MANAGEMENT, LLC,
ITS GENERAL PARTNER


 
 

--------------------------------------------------------------------------------

 